Case: 20-20022     Document: 00515813947         Page: 1     Date Filed: 04/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           April 8, 2021
                                  No. 20-20022
                               Conference Calendar                       Lyle W. Cayce
                                                                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ignacio Andrade-Lopez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:15-CR-177-1


   Before Dennis, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Ignacio Andrade-Lopez has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Andrade-Lopez has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20022      Document: 00515813947          Page: 2   Date Filed: 04/08/2021




                                    No. 20-20022


   counsel’s brief and the relevant portions of the record reflected therein. This
   appeal arises after our court previously remanded the case for resentencing.
   United States v. Andrade-Lopez, 772 F. App’x 179 (5th Cir. 2019). After
   remand, an amended judgment was issued in the defendant’s Southern
   District of Texas case. Based on a new judgment form, that amended
   judgment added two “Standard Conditions” listed as Nos. 14 and 15 relating
   to defendants who owe restitution or other financial obligations. But
   Andrade-Lopez did not incur any monetary penalties in his Southern District
   of Texas case (the court even remitted the special assessment). As a result,
   we MODIFY the amended judgment to STRIKE Mandatory Condition #14
   and #15.
          We otherwise concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and further appeal (beyond the modification we have
   ordered) is DISMISSED. See 5th Cir. R. 42.




                                         2